Citation Nr: 0410473	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  01-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral myopic 
astigmatism.

Entitlement to service connection for hyperphoria of the right eye 
with convergence insufficiency.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to September 
1941 and from January 1943 to December 1943.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
July 2001 rating decision by the Togus, Maine Department of 
Veterans Affairs (VA) Regional Office (RO).  

In December 2001, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.

When the case was before the Board in February 2002, the Board 
granted reopening of the veteran's claim and remanded the reopened 
claim for further action by the RO.  In March 2003, the case was 
again remanded by the Board for additional development.

In May 2003, the veteran was afforded another videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.

In October 2003 and February 2004, the case was again remanded by 
the Board for additional development.

The Board has granted the veteran's motion to advance his case on 
the Board's docket.



FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.  

2.  The veteran's compound myopic astigmatism is a refractive 
error of the eyes.

3.  Right hyperphoria with convergence insufficiency was not found 
on the veteran's pre-induction examination.

4.  The veteran currently has right hyperphoria with convergence 
insufficiency.

5.  The right hyperphoria with convergence insufficiency was 
probably present during service; it is not a developmental defect 
and it did not clearly and unmistakably exist prior to service.


CONCLUSIONS OF LAW

1.  Bilateral compound myopic astigmatism was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2003).  

2.  Right hyperphoria with convergence insufficiency was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing provisions of 
the VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The record reflects that through the supplemental statements of 
the case and letters from the RO to the veteran, in particular 
December 2003 and February 2004 letters, the veteran has been 
informed of the evidence and information necessary to substantiate 
his claim, the information required of him to enable the RO to 
obtain evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support of his 
claim, and the evidence that he should submit if he did not desire 
the RO to obtain such evidence on his behalf.  In addition, 
although the RO did not specifically inform the veteran to submit 
any pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claim and that he should 
submit such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that the veteran was on notice 
of the fact that he should submit any pertinent evidence in his 
possession.

Moreover, the RO provided the notice required under the VCAA prior 
to adjudicating the veteran's claim de novo in March 2004.  
(Parenthetically, the Board notes that, by decision dated in 
February 2002, the Board found that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for hyperphoria of the right eye and bilateral myopic 
astigmatism and convergence insufficiency.  Thereafter, the RO 
provided the notice required under the VCAA in an October 2002 
supplemental statement of the case and December 2003 and February 
2004 letters.  The veteran's claim for service connection for 
hyperphoria of the right eye and bilateral myopic astigmatism and 
convergence insufficiency was then adjudicated de novo in a March 
2004 supplemental statement of the case.)  Therefore, the Board is 
satisfied that VA has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).

The record also reflects that all available service medical 
records and post-service medical evidence identified by the 
veteran have been obtained.  In addition, the veteran has been 
afforded an appropriate VA examination.  The veteran has not 
identified any outstanding evidence or information that could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing regulations.

Accordingly, the Board will address the merits of the veteran's 
claim.  

Factual Background

The veteran's served on a period of active duty from January 1943 
to December 1943.  The veteran's service medical records show that 
on a pre-induction examination in December 1942, his vision was 
20/200 bilaterally, corrected to 20/50 in the right eye and 20/30 
in the left.  He was discharged from the Army in 1943 for 
bilateral defective vision of undetermined cause.  The November 
1943 Board of Medical Officers report indicates that the veteran's 
vision was 20/70 bilaterally, corrected, and that such vision 
existed prior to induction.  It notes the veteran's complaints of 
painful eyes.  The disability was found to render the veteran 
unable to satisfy the minimum standards for induction into the 
Army.

Service connection for defective vision was granted in a January 
1944 rating decision.  The veteran submitted to a VA eye 
examination in August 1944.  He complained of headaches, 
photophobia and inability to read.  Vision was measured at 20/200 
in the right eye and 20/260 in the left eye.  Physical examination 
of the eyes showed no pathology other than the refractive error.  
The diagnoses were compound myopic astigmatism and right 
hyperphoria.  The ophthalmologist recommended properly fitted 
glasses worn constantly.  He opined that the veteran would get 
relief from his symptoms if his recommendation was followed.

In August 1946 a further VA eye examination was conducted.  The 
veteran reported that he had headaches if he wore his glasses.  
His vision was measured at 20/200 bilaterally; the examiner noted 
that his vision could be corrected to 20/20.  The diagnoses were 
bilateral compound myopic astigmatism and convergence 
insufficiency with slight hyperphoria of the right eye.  The 
examiner noted that the veteran already had glasses, which 
adequately corrected his refractive error and hyperphoria.  He 
stated that the convergence insufficiency might be improved 
through the use of muscle exercises.

In March 1947, the RO determined that the January 1944 rating 
decision had involved clear and unmistakable error in that the 
evidence of record at the time of the rating did not warrant the 
granting of service connection for defective vision.  Finding that 
the veteran's eye disability was in the nature of a constitutional 
or developmental abnormality, the RO severed service connection 
for defective vision.

The veteran contacted the RO in March 2001, requesting that his 
compensation be reinstated.  He indicated that after service he 
had received treatment from two practitioners in Portland, Maine, 
but that both had since retired.  In support of his claim, the 
veteran submitted statements from Curtis M. Libby, M.D.  In a 
March 6, 2001 statement, Dr. Libby indicated the veteran's long 
history of wearing prism glasses with corrected vision to 20/25 
right and 20/20 left.  He related that the veteran had undergone 
cataract surgery and laser capsulotomy.  A March 19, 2001, 
statement provided essentially the same information, but also 
noted that the veteran had had persistent double vision.

In a May 2001 letter, Dr. Libby stated that the veteran reported a 
history of hospitalization in 1943 for double vision; the military 
doctor apparently told the veteran that he would need prism 
glasses.  Dr. Libby indicated that the veteran's double vision, 
which had its inception in his military service, was still present 
and required prism glasses.

Treatment records from Dr. Libby were received by the RO in June 
2001.  These records note that the veteran had cataract surgery on 
the right eye in 1987, cataract surgery on the left eye in 1994, 
and laser capsulotomy of the left eye in 1995.  Thereafter, he was 
seen with complaints of dry eyes; he was last seen in August 1999, 
at which time he was stable.   

In an August 2001 statement, the veteran maintained that he joined 
the National Guard in September 1940, and that he did not have an 
eye condition at that time.  He contended that his eye 
disabilities were not constitutional or developmental, and that 
they occurred and were aggravated while in service.

During a December 2001 videoconference hearing, the veteran 
related that the only problem he had with his vision prior to 
entering the service was that of near sightedness.  He testified 
that he first experienced double vision in 1943 during active 
service, and that prior to that time, he had encountered no such 
difficulty.  He denied having had any injury of either eye before 
or during service.  He stated that after his discharge, he sought 
treatment from two doctors who prescribed glasses and exercises, 
which did not help.  He indicated that he sought treatment from 
Dr. Libby in about 1980, and that he was prescribed prism lenses 
to help correct his double vision.  He emphasized that that with 
the exception of near sightedness, all of his service problems 
with vision began during service.

A September 2002 VA examination report notes the veteran's 
complaints of double vision since 1943 and occasional floaters.  
Upon examination, the veteran's corrected visual acuity was 20/25 
in the right eye and 20/25 in the left eye.  The examiner noted 
that testing showed good fusional amplitudes with a symptomatic 
left hyperphoria, responding to prismatic correction.  The veteran 
had an alternating exophoria, contributing to convergence 
insufficiency and again corrected by glasses.  The examiner 
further noted that both these issues appeared to be a long-
standing process likely present on induction and symptomatic at 
the time of discharge.  He indicated that the natural history of 
these is to get worse through the early 20's and respond to 
appropriate glasses and prisms, which the veteran had received.  
The diagnoses included presbyopia of the left eye and regular 
astigmatism.  The examiner opined that symptomatic exophoria with 
hyperphoria was at least as likely present prior to service and 
probably worsened in service due to the aging process.  In an 
October 2002 addendum, the examiner answered some additional 
questions posed by the RO.  When asked if it was at least as 
likely as not that the veteran's eye disorder was due to disease 
or injury and was not mere refractive error, the examiner 
answered, "no."  When asked, with respect to any such eye disorder 
which resulted from disease or injury and which was present in 
service, did the disorder clearly and unmistakably exist prior to 
the veteran's entrance onto active duty, the examiner responded, 
"probably."  And when asked, with respect to any currently present 
visual disability which the examiner believes was not present 
during military service, is it at least as likely as not that the 
disability is etiologically related to the veteran's military 
service, the examiner responded, "no."

The veteran testified during a May 2003 videoconference hearing 
that the problems with his eyes began during his second period of 
active duty.  He could not recall sustaining any trauma to the 
eyes at that time.  He contended that the doctors in service gave 
him the wrong glasses, which caused more damage to his eyes.

A December 2003 VA examination report notes that the veteran's 
corrected visual acuity in the right eye was 20/20 for near vision 
and 20/25 for far vision; corrected visual acuity for the left eye 
was 20/20 for near vision and 20/25 for far vision.  There was no 
diplopia noted with glasses; some was noted without glasses.  The 
diagnoses included right hyperphoria, convergence insufficiency 
and compound myopic astigmatism.  The examiner stated that the 
compound myopic astigmatism was present prior to the veteran's 
active service and did not get worse therein.  He indicated that 
this was a refractive condition that was easily correctable with 
glasses.  The examiner also stated that the hyperphoria and 
convergence insufficiency were developmental conditions.  He 
stated that these conditions usually do not change without 
extenuating circumstances such as trauma.  He noted that what 
could change was the eye's ability to compensate for these 
conditions.  He explained that the eye muscles can overcome 
certain amounts of intolerance, but if the strain on the eye 
increases due to such factors as stress and fatigue, then symptoms 
can develop.  He opined:

I do not find it possible to have 20/70 best corrected vision on 
11/2/43 and have 20/20 best corrected vision on 8/26/46.  These 
conditions would not cause a decrease in best corrected vision.  
One of these results is an error and in my professional opinion 
the result of 11/2/43 cannot be correct, given the veteran's 
current vision and vision on 8/26/46.

I believe the condition was present in service and was not 
aggravated by the service.  If the symptoms increased during 
service it was probably due to increased strain on the eyes due to 
visual demands. ...

To summarize, the veteran does not have a significant visual 
deficit with glasses at this time.  His complaint consists of 
documented disparity in examination findings.  It is difficult to 
ascertain the veracity of an examination performed in the past.  
This condition was most likely present before and during service.  
The veteran's ability to deal with this condition could have 
worsened while in service, but it is still a refractive problem 
that should be correctable with optical lenses.

Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Additionally, service connection may be granted for any disease or 
injury diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects and refractive error of the 
eye are not diseases or injuries within the meaning of the 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General 
Counsel has further explained that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as a 
whole establishes that the familial conditions in question were 
incurred or aggravated during service within the meaning of VA 
laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's 
General Counsel has also expressly stated that the terms "disease" 
and "defects" must be interpreted as being mutually exclusive.  
The term "disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the other 
hand, the term "defects" would be definable as structural or 
inherent abnormalities or conditions that are more or less 
stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Veterans are presumed to be in sound medical condition at the time 
of entry into service except for defects actually noted when 
examined for entry into service.  This presumption of soundness 
can be rebutted by clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; See also 
VAOPGCPREC 22-2003 (July 16, 2003).  

A preexisting disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable evidence 
that the disability was not aggravated by active service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; See also VAOPGCPREC 22-2003.  
.

Service connection for astigmatism, a refractive error of the eye, 
cannot be granted in this case because this is one of the specific 
conditions that VA does not grant service connection for, as it is 
not considered a disability for VA purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.

Regarding the veteran's right hyperphoria and convergence 
insufficiency, the Board notes that neither was found on the 
veteran's entrance examination.  The medical evidence indicates 
that the right hyperphoria with convergence insufficiency was 
probably present in service.  The medical evidence also indicates 
that hyperphoria with convergence insufficiency is normally a 
developmental condition that does not change without extenuating 
circumstances, such as trauma; however, the medical evidence does 
not establish that this condition is a developmental defect for 
which service connection is precluded.  The veteran denies 
experiencing any problems with diplopia prior to service and the 
record does not contain the clear and unmistakable evidence 
required to rebut the presumption of soundness.  Accordingly, 
service connection is in order for the right hyperphoria with 
convergence insufficiency.  


ORDER

Entitlement to service connection for bilateral myopic astigmatism 
is denied.

Entitlement to service connection for hyperphoria of the right eye 
with convergence insufficiency is granted.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



